Gill, C. J.
(after stating the facts as above). In this case we have examined with care the instructions of the court with reference to defining the crime of introduction of liquor, and we find that such instructions conform to the law; that any person who, by order transmitted through the mails, or otherwise,- to a liquor dealer, without the Indian Territory, directing such liquor dealer to ship or send in intoxicating liquor of whatsoever name, or description, from without the territory into the territory, and who receives or obtains possession of such intoxicating liquor on the strength of such order, within the territory, is guilty of violating section 8 of the act of March 1, 1895 (28 Stat. 697, c. 145); that such section 8 is in full force and effect in Indian Territory, and has been since its enactment; and that the indictment states the offense, and judgment should not be arrested.
With reference to the selection of the jury: The statute in force in this jurisdiction is found in Mansf. Dig. § 3976 et seq. (Ind. Ter. Ann. St. 1899, § 2656). Section 3976 reads *287as follows: “Jurors in both civil and criminal cases shall be selected as follows: The Circuit Courts at their several terms shall select three jury commissioners possessing the qualifica, tions of petit jurymen, who have no suits in court requiring the intervention of a jury.” These jury commissioners are, under the following sections, to take the oath of office, retire, and proceed to select a jury for the District Court at the ensuing-term, and there is no other manner or method of securing a jury for the District Court except as found in section 4003 of Mansfield’s Digest of Statutes (Ind. Ter. Ann. St. 1899, § 2683), which reads as follows: “If, for any cause, the jury commissioners shall not be appointed, or shall fail to select a grand or petit jury, as provided in this chapter,'or the panel selected shall be set aside or the jury lists returned in court shall be lost or destroyed, the court shall order the sheriff to summon a grand or petit jury of the proper number, who shall attend and perform the duties thereof, respectively, as if they had been regularly selected.” In this case it seems that one term of court followed immediately upon the close of a first term. No jury commissioners had been appointed, and the term of court was coming on under the circumstances and exigencies attempted to be provided for under section 4003.
We are satisfied that the court was fully authorized to impanel the jury that tried this cause in the manner in which it was tried; that the record in this case shows that the defendant was tried by a fair and impartial jury; that the evidence in this case discloses that he had willfully violated the provisions of the liquor law, and the jury were warranted in returning a verdict of guilty, and the court in imposing the sentence exercised its wise and proper judgment; that there is no error in the record, and the decision of the court below is affirmed.
Clayton, Townsend, and Lawrence, JJ., concur.